Exhibit 10.1

 

FIRST AMENDMENT TO

CREDIT AGREEMENT AND TO SECURITY AND PLEDGE AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT AND TO SECURITY AND PLEDGE AGREEMENT
dated as of February 25, 2009 (the “First Amendment”), is entered into by and
among SMURFIT-STONE CONTAINER ENTERPRISES, INC., a Delaware corporation, a
debtor and debtor-in-possession in a case pending under Chapter 11 of the
Bankruptcy Code (“U.S. Borrower”), SMURFIT-STONE CONTAINER CANADA INC., a
company continued under the Companies Act (Nova Scotia), and operating pursuant
to a proceeding under the CCAA, and a debtor and debtor in possession in a case
pending under Chapter 11 of the Bankruptcy Code (“Canadian Borrower,” and
together with the U.S. Borrower, the “Borrowers”), SMURFIT-STONE CONTAINER
CORPORATION, a Delaware corporation, a debtor and debtor-in-possession in a case
pending under Chapter 11 of the Bankruptcy Code (“Parent”), the other Loan
Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent, and JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as Canadian Administrative Agent and Canadian Collateral Agent.

 

WITNESSETH:

 

WHEREAS, the Borrowers, the Lenders, and the Agents are parties to that certain
Credit Agreement dated as of January 28, 2009, pursuant to which the Lenders
have made available to the Borrowers a term loan, revolving credit and letter of
credit facility in an aggregate principal amount not to exceed US$750,000,000
(the “Credit Agreement”), and the Administrative Agent, the U.S. Borrower and
each of the other Grantors party thereto are parties to that certain Security
and Pledge Agreement dated as of January 28, 2009 (the “Security Agreement”);

 

WHEREAS, the Borrowers have requested that the Lenders amend and supplement the
Credit Agreement and Security Agreement to reflect certain modifications to the
Credit Agreement and Security Agreement;

 

WHEREAS, the Lenders have agreed to (i) amend and supplement the Credit
Agreement to reflect certain modifications to the Credit Agreement, and
(ii) concur in an amendment by the Administrative Agent to the Security
Agreement to reflect certain modifications to the Security Agreement;

 

WHEREAS, upon the occurrence of the First Amendment Effectiveness Date (as
defined below), each of the parties to the Credit Agreement shall be deemed to
have become a party to the Amended and Restated Credit Agreement (as in effect
after giving effect to this First Amendment) in the form of Exhibit A hereto;
and

 

WHEREAS, upon the occurrence of the First Amendment Effectiveness Date, each of
the Lenders party to this Agreement shall have consented to the amendments to
the Security Agreement set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                            Definitions.  Capitalized
terms used and not otherwise defined in this First Amendment are used as defined
in the Credit Agreement (after giving effect to this First Amendment).  In
addition, the capitalized term “First Amendment Effectiveness Date” shall mean
the first Business Day on which the conditions set forth in Section 4 hereof are
fully satisfied to the satisfaction of the Administrative Agent or waived by the
Administrative Agent.  The Administrative Agent will give the Borrowers and each
Lender written notice of the occurrence of the First Amendment Effectiveness
Date.

 

Section 2.                                            Amendments to Credit
Agreement.  Subject to the conditions set forth in Section 4 hereof, the Credit
Agreement is hereby amended and restated as follows:

 


2.1                                 EACH OF THE PROVISIONS OF THE CREDIT
AGREEMENT WHICH APPEAR WITH COMPUTERIZED UNDERSCORING ARE INSERTED AND EACH OF
THE PROVISIONS WHICH APPEAR WITH COMPUTERIZED STRIKE-THROUGH ARE DELETED IN THE
DOCUMENT ANNEXED HERETO AS EXHIBIT A.


 


2.2                                 ANNEX A-2 TO THE CREDIT AGREEMENT (AS IN
EFFECT PRIOR TO GIVING EFFECT TO THIS FIRST AMENDMENT) IS HEREBY REPLACED IN ITS
ENTIRETY BY ANNEX A-2 TO THE DOCUMENT ATTACHED AS EXHIBIT A HERETO.


 

2.4                                 Annex A-5 attached hereto as Exhibit B is
hereby inserted as Annex A-5 of the Credit Agreement.

 


2.3                                 THE LENDERS HEREBY WAIVE ANY EVENTS OF
DEFAULT ARISING UNDER SECTION 7.1(A) OF THE CREDIT AGREEMENT TO THE EXTENT, BUT
SOLELY TO THE EXTENT, THAT SUCH EVENTS OF DEFAULT ARE A RESULT OF SMURFIT STONE
PUERTO RICO, INC.’S FAILURE TO BE IN GOOD STANDING UNDER THE LAW OF ITS
JURISDICTION OF ORGANIZATION PRIOR TO THE FIRST AMENDMENT EFFECTIVENESS DATE.


 

Section 3.                                            Amendments to Security
Agreement.  Subject to the conditions set forth in Section 4 hereof, the
Security Agreement is hereby amended as follows:

 


3.1                                 SECTION 7.2 OF THE SECURITY AGREEMENT IS
HEREBY AMENDED AND RESTATED TO READ AS FOLLOWS:


 

7.2.                              Covenant Regarding New Deposit Accounts; Lock
Boxes.  Before opening or replacing any Collateral Deposit Account, other
Deposit Account (other than deposit accounts of Calpine, zero balance accounts,
payroll accounts, withholding tax payment accounts and the Adequate Assurance
Account (as defined below)), in which an average balance of at least $1,000,000
is maintained (provided that, the aggregate average balance in Deposit Accounts
(other than deposit accounts of Calpine, zero balance accounts, payroll
accounts, withholding tax payment accounts and the Adequate Assurance Account)
as to which a Deposit Account Control Agreement is not in effect shall not
exceed $5,000,000), or establishing a new Lock Box, each Grantor (other than
Calpine) shall (a) obtain the Administrative Agent’s consent in writing to the
opening of such Deposit Account or Lock Box, and (b) cause each bank or
financial institution in which it seeks to open (i) a Deposit Account, to enter
into a Deposit

 

--------------------------------------------------------------------------------


 

Account Control Agreement with the Administrative Agent in order to give the
Administrative Agent Control of such Deposit Account, or (ii) a Lock Box, to
enter into a Lock Box Agreement with the Administrative Agent in order to give
the Administrative Agent Control of the Lock Box.  In the case of Deposit
Accounts or Lock Boxes maintained with Lenders, the terms of such letter shall
be subject to the provisions of the Credit Agreement regarding setoffs.   The
“Adequate Assurance Account” shall mean that certain account established at
JPMorgan Chase Bank, N.A. pursuant to the INTERIM ORDER PURSUANT TO SECTIONS
1059A) AND 366(B) OF THE BANKRUPTCY CODE (I) PROHIBITING UTILITY PROVIDERS FROM
ALTERING, REFUSING OR DISCONTINUING UTILITY SERVICES, (II) DEEMING UTILITY
PROVIDERS ADEQUATELY ASSURED OF FUTURE PERFORMANCE, AND (III) ESTABLISHING
PROCEDURES FOR DETERMINING ADEQUATE ASSURANCE OF PAYMENT and the final order
with respect to such interim order.

 


3.2                                 THE REFERENCE IN SECTION 8.7 OF THE SECURITY
AGREEMENT TO SECTION 9.02 OF THE CREDIT AGREEMENT IS HEREBY CORRECTED TO BE A
REFERENCE TO SECTION 9.10 OF THE CREDIT AGREEMENT.


 

Section 4.                                            Effectiveness.  The
effectiveness of this First Amendment, the amendment and restatement of the
Credit Agreement and the amendment of the Security Agreement are subject to the
following conditions precedent:

 


4.1                                 SUPPORTING DOCUMENTS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED FOR EACH OF THE LOAN PARTIES:


 

4.1.1                        BRING-DOWN CERTIFICATES DELIVERED BY EACH LOAN
PARTY (A) CERTIFYING THAT THERE WERE NO CHANGES, OR PROVIDING THE TEXT OF
CHANGES, TO THE ORGANIZATIONAL DOCUMENTS OF SUCH LOAN PARTY AS DELIVERED
PURSUANT TO SECTION 4.1(A)(I) OF THE CREDIT AGREEMENT AND (B) TO THE EFFECT THAT
EACH LOAN PARTY IS IN GOOD STANDING IN ITS JURISDICTION OF INCORPORATION,
ORGANIZATION OR FORMATION;

 

4.1.2                        SIGNATURE AND INCUMBENCY CERTIFICATES OF THE
OFFICERS OF SUCH LOAN PARTY EXECUTING THE LOAN DOCUMENTS TO WHICH IT IS A PARTY,
DATED AS OF THE FIRST AMENDMENT EFFECTIVENESS DATE;

 

4.1.3                        DULY ADOPTED RESOLUTIONS OF THE BOARD OF DIRECTORS
OR SIMILAR GOVERNING BODY OF EACH LOAN PARTY APPROVING AND AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS FIRST AMENDMENT, CERTIFIED AS OF THE
FIRST AMENDMENT EFFECTIVENESS DATE BY ITS SECRETARY OR ASSISTANT SECRETARY AS
BEING IN FULL FORCE AND EFFECT WITHOUT MODIFICATION OR AMENDMENT; AND

 

4.1.4                        SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST.

 

--------------------------------------------------------------------------------


 


4.2                                 LOAN DOCUMENTS.  EACH LOAN PARTY, THE
SUPER-MAJORITY LENDERS AND THE ADMINISTRATIVE AGENT SHALL HAVE SIGNED A
COUNTERPART OF THIS FIRST AMENDMENT (WHETHER THE SAME OR DIFFERENT COUNTERPARTS)
AND SHALL HAVE DELIVERED THE SAME TO THE ADMINISTRATIVE AGENT.


 


4.3                                 OPINION OF COUNSEL.  THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL HAVE RECEIVED THE FAVORABLE WRITTEN OPINION OF
COUNSEL TO THE LOAN PARTIES, ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
SUBSTANTIALLY IN THE FORM OF EXHIBIT C.


 


4.4                                 PAYMENT OF FEES AND EXPENSES.  THE LOAN
PARTIES SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT ANY UNPAID BALANCE OF THE
FEES AND EXPENSES DUE AND PAYABLE BY THE LOAN PARTIES PURSUANT TO THE LOAN
DOCUMENTS.


 


4.5                                 CLOSING DOCUMENTS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED ALL DOCUMENTS REQUIRED BY THIS FIRST AMENDMENT SATISFACTORY
IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT IN ITS EXCLUSIVE DISCRETION.


 

Section 5.                                            Representations and
Warranties.  Each Loan Party represents and warrants to the Lenders that:

 


5.1                                 AFTER GIVING EFFECT TO THE FIRST AMENDMENT,
THE AMENDMENT AND RESTATEMENT OF THE CREDIT AGREEMENT AND THE AMENDMENT OF THE
SECURITY AGREEMENT, THE  REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTY
CONTAINED IN SECTION 3 OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AS IF SUCH REPRESENTATIONS AND
WARRANTIES HAD BEEN MADE ON AND AS OF THE DATE HEREOF (EXCEPT TO THE EXTENT THAT
ANY SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE);


 


5.2                                 AFTER GIVING EFFECT TO THE FIRST AMENDMENT,
THE AMENDMENT AND RESTATEMENT OF THE CREDIT AGREEMENT AND THE AMENDMENT OF THE
SECURITY AGREEMENT, (I) EACH LOAN PARTY IS IN COMPLIANCE WITH ALL THE TERMS AND
PROVISIONS SET FORTH IN THE CREDIT AGREEMENT AND THE SECURITY AGREEMENT, AND
(II) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS FIRST AMENDMENT; AND


 


5.3                                 TO THE KNOWLEDGE OF THE LOAN PARTIES, THE
FAILURE OF SMURFIT-STONE PUERTO RICO, INC. TO BE IN GOOD STANDING UNDER THE LAWS
OF ITS JURISDICTION OF ORGANIZATION DURING THE PERIOD FROM THE CLOSING DATE TO
THE FIRST AMENDMENT EFFECTIVE DATE IS DUE SOLELY TO THE FAILURE OF THE OFFICERS
OF SMURFIT-STONE PUERTO RICO, INC. TO EXECUTE THE 2006 ANNUAL REPORT FILED WITH
THE DEPARTMENT OF STATE OF THE COMMONWEALTH OF PUERTO RICO.


 

Section 6.                                            Choice of Law. THIS FIRST
AMENDMENT SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE AND THE BANKRUPTCY CODE.

 

Section 7.                                            Full Force and Effect. 
Except as specifically amended hereby, all of the terms and conditions of the
Credit Agreement and Security Agreement shall remain in full force and effect,
and the same are hereby ratified and confirmed.  No reference to this First
Amendment need be made in any instrument or document at any time referring to
the Credit Agreement or Security Agreement, and a reference to the Credit
Agreement or Security Agreement in any such instrument

 

--------------------------------------------------------------------------------


 

or document shall be deemed a reference to the Credit Agreement or Security
Agreement, as the case may be, as amended hereby.

 

Section 8.                                            Counterparts; Electronic
Signatures.  This First Amendment may be executed in any number of counterparts,
each of which shall constitute an original, but all of which taken together
shall constitute one and the same agreement.  The Administrative Agent may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

 

Section 9.                                            Headings. 
Section headings used herein are for convenience only and are not to affect the
construction of or be taken into consideration in interpreting this First
Amendment.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and the year first written.

 

 

SMURFIT-STONE CONTAINER
ENTERPRISES, INC.

 

 

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SMURFIT-STONE CONTAINER CANADA
INC.

 

 

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SMURFIT-STONE CONTAINER
CORPORATION

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

CALPINE CORRUGATED LLC

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

CAMEO CONTAINER CORPORATION

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to First Amendment to Credit Agreement and to Security and Pledge
Agreement

 

--------------------------------------------------------------------------------


 

 

LOT 24D REDEVELOPMENT
CORPORATION

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

ATLANTA & SAINT ANDREWS BAY
RAILWAY COMPANY

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

STONE INTERNATIONAL SERVICES
CORPORATION

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

STONE GLOBAL, INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

STONE CONNECTICUT PAPERBOARD
PROPERTIES, INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SMURFIT-STONE PUERTO RICO, INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to First Amendment to Credit Agreement and to Security and Pledge
Agreement

 

--------------------------------------------------------------------------------


 

 

SMURFIT NEWSPRINT CORPORATION

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SLP FINANCE I, INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SLP FINANCE II, INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SMBI INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

3083527 NOVA SCOTIA COMPANY

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

MBI LIMITED/LIMITÉE

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SMURFIT-MBI, by its general partner, MBI
Limited/Limitée

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to First Amendment to Credit Agreement and to Security and Pledge
Agreement

 

--------------------------------------------------------------------------------


 

 

STONE CONTAINER FINANCE COMPANY
OF CANADA II

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

639647 BRITISH COLUMBIA LTD.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

B.C. SHIPPER SUPPLIES LTD.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SPECIALTY CONTAINERS INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SLP FINANCE GENERAL PARTNERSHIP, by
its general partner, SLP Finance I, Inc.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

FRANCOBEC COMPANY

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

605681 N.B. INC.

 

 

 

By:

/s/ Charles A. Hinrichs

 

Name:

Charles A. Hinrichs

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to First Amendment to Credit Agreement and to Security and Pledge
Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

Individually and as Administrative Agent and
Collateral Agent

 

 

 

 

 

By:

/s/ Peter S. Predun

 

Name:

Peter S. Predun

 

Title:

Executive Director

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH

 

Individually and as Canadian Administrative Agent
and Canadian Collateral Agent

 

 

 

 

 

By:

/s/ Sara Collins

 

Name:

Sara Collins

 

Title:

Executive Director

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

By:

/s/ Frank Fazio

 

Name:

Frank Fazio

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Philip Saliba

 

Name:

Philip Saliba

 

Title:

Director

 

Signature Page to First Amendment to Credit Agreement and to Security and Pledge
Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

ANNEX A-5

 

[to come]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF OPINION

 

[to come]

 

--------------------------------------------------------------------------------